NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-MAR-2021
                                            09:42 AM
                                            Dkt. 24 OGMD
                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

            ASSOCIATION OF APARTMENT OWNERS OF KULANA,
     a Hawaii condominium association, Plaintiff-Appellee, v.
        CAMERON BENJAMIN RAYMOND; JOHN and JANE DOES 1-10;
 DOE PARTNERSHIPS; DOE CORPORATIONS; DOE GOVERNMENT AGENCIES and
             DOE ENTITIES 1-20, Defendants-Appellants


          APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                       (CIVIL NO. 5CC171000034)


              ORDER GRANTING MOTION TO DISMISS APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of Plaintiff-Appellee Association of
Apartment Owners of Kulana's (Association) December 1, 2020
Amended Motion to Dismiss (Motion), the papers in support, the
record, and there being no opposition, it appears that:
          (1) On August 6, 2020, self-represented Defendant-
Appellant Cameron Benjamin Raymond (Raymond) filed the notice of
appeal;
          (2) On October 8, 2020, and October 9, 2020, the
circuit court clerk filed the record on appeal and amended record
on appeal, respectively;
          (3) On October 8, 2020, the appellate clerk notified
the parties that the statement of jurisdiction and opening brief
were due on or before October 19, 2020, and November 17, 2020,
respectively;
          (4) Raymond did not file either document or request an
extension of time;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (5) In the instant motion, the Association asks the
court to dismiss the appeal because Raymond failed to file the
statement of jurisdiction and opening brief;
          (6) On December 1, 2020, the appellate clerk notified
Raymond that the time for filing the statement of jurisdiction
and opening brief had expired, the matter would be called to the
court's attention on December 11, 2020, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
of Appellate Procedure Rules 12.1(e) and 30, and Raymond may
request relief from default by motion; and
          (7) Raymond took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the Motion is
granted, and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, March 9, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2